United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
A.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Manheim, PA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1920
Issued: December 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2017 appellant filed a timely appeal from a July 17, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 17, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On March 22, 2014 appellant, then a 49-year-old city letter carrier, filed a traumatic injury
claim alleging that on March 20, 2014 she fainted and fell to the side of her vehicle while in the
performance of duty. She landed on her right side, sustaining injuries to her knees, face and
shoulder. Appellant stopped work on March 21, 2014.
OWCP developed the claim.3 On February 11, 2016 it accepted appellant’s claim for
traumatic subarachnoid hemorrhage, traumatic subdural hematoma, and right acromioclavicular
joint tear. OWCP paid her compensation benefits.
On April 25, 2017 appellant filed a claim for a schedule award (Form CA-7).
By development letter dated June 2, 2017, OWCP informed appellant that no medical
evidence was received in support of her schedule award claim. It requested that she submit a
detailed narrative medical report which an attending physician evaluated her permanent
impairment under the standards of the sixth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides).4 OWCP afforded appellant 30 days
to provide the requested evidence. No further evidence was received.
On July 17, 2017 OWCP denied appellant’s claim for a schedule award. It found that the
medical evidence of record was insufficient to establish permanent impairment of a scheduled
member or function of the body, warranting a schedule award.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.5 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.6 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.7

3

OWCP initially denied the claim on May 12, 2014, affirmed by a hearing representative on November 20, 2014.
Appellant subsequently requested reconsideration and, by decision dated February 11, 2016, OWCP vacated the prior
decision.
4

A.M.A., Guides (6th ed. 2009).

5

See 20 C.F.R. §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

7

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

2

The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides.8 The Board has approved the use by OWCP of the A.M.A., Guides for the
purpose of determining the percentage loss of use of a member of the body for schedule award
purposes.9
ANALYSIS
The evidence of record is insufficient to establish permanent impairment of a scheduled
member or function of the body.
Appellant did not submit any medical evidence to establish that her accepted conditions of
traumatic subarachnoid hemorrhage, traumatic subdural hematoma, and right acromioclavicular
joint tear caused permanent impairment of a scheduled member of the body in accordance with the
sixth edition of the A.M.A., Guides. By development letter dated June 2, 2017, OWCP requested
that she provide a report from a treating physician evaluating permanent impairment. However,
no evidence was received.
Consequently, the Board finds that appellant has not established her claim for a schedule
award.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established permanent impairment of a scheduled
member or function of the body, warranting a schedule award.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
9

Isidoro Rivera, 12 ECAB 348 (1961).

3

ORDER
IT IS HEREBY ORDERED THAT the July 17, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 13, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

